         Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 1 of 15



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN RE APPLICATION OF HIGINI CIERCO NOGUER,
 RAMÓN CIERCO NOGUER, AND JOAN PAU
 MIQUEL PRATS FOR JUDICIAL ASSISTANCE                              No. 18-MC-498 (JMF)
 PURSUANT TO 28 U.S.C. § 1782


                                    PROTECTIVE ORDER

       WHEREAS, on October 31, 2018, Higini Cierco Noguer, Ramón Cierco Noguer, and Joan

Pau Miquel Prats (“Petitioners”) filed their Application for an Order Authorizing Them to Serve

A Subpoena on J.C. Flowers & Co. LLC (“JC Flowers”) Pursuant to 28 U.S.C. § 1782 (the

“Application”), seeking discovery in aid of the criminal petition Petitioners filed in Andorra before

the Battlia D’Andorra (the “Magistracy Court”), as described more fully in the Application;

       WHEREAS, United States District Court Judge Jesse M. Furman of the Southern District

of New York (“SDNY”) issued a bench ruling on February 8, 2019, granting the Application with

certain modifications;

       WHEREAS, Judge Furman further ordered that the parties submit an agreed-upon

protective order by February 21, 2019. (Doc. No. 33);

       WHEREAS the parties reached agreement on most issues and submitted three narrow

issues of disagreement to the Court for its decision (Doc. Nos. 42 and 43);

       IT IS HEREBY ORDERED, pursuant to 28 U.S. Code § 1782 and Federal Rule of Civil

Procedure 26(c), as follows:




                                                 1
         Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 2 of 15



1.     Purposes And Limitations

       This Protective Order is intended to protect documents, things, and information (including

all documents and tangible things as defined in Rule 34(a) of the Federal Rules of Civil Procedure

or any applicable local rule) (“Litigation Material”), that are produced or disclosed pursuant to the

SDNY Order. Nothing in this Order shall require Respondent to produce any Litigation Material

that is not otherwise required by the SDNY Order or precludes Respondent from filing objections

pursuant to Rules 26 and 45 of the Federal Rules of Civil Procedures.

2.     Use of Litigation Material, Generally

       Litigation Material bearing the designation CONFIDENTIAL INFORMATION as defined

in Section 4, below, shall be used exclusively in the Foreign Proceedings, and for no other purpose

absent further order of the SDNY. CONFIDENTIAL INFORMATION shall not be used to bring

or litigate any Action against, or seek any Losses from, JC Flowers, absent further order of the

SDNY. The restrictions on use of CONFIDENTIAL INFORMATION as described herein apply

equally to Litigation Material that includes excerpts, summaries, compilations, or other derivatives

of CONFIDENTIAL INFORMATION as defined in Section 4 below.

3.     Definitions

       a.      “Action” shall mean actions, claims, suits, proceedings, petitions, applications,

               demands, or judgments.

       b.      “Copy, or “Copies” shall mean any depiction, reproduction, or sample of any

               document, material, tangible thing, audio or video tape, computer disk, flash drive,

               hard drive, or information, regardless of format, by photographic, scanning,




                                                 2
 Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 3 of 15



     imaging, recording, manual input, or other electronic, magnetic, optical, or manual

     reproduction means.

c.   “Counsel” shall mean Lewis Baach Kaufmann Middlemiss PLLC for Petitioners,

     Kobre & Kim LLP for Respondent, and other counsel who have executed Exhibit

     A, including all attorneys, staff, and clerical and support personnel affiliated with

     or employed by such counsel.

d.   “Foreign Proceedings” shall mean: (1) the criminal petition filed by Petitioners in

     the Magistracy Court, Proceeding 9000094/2018, General ID Number:

     5300543220180003697; and (2) the appeal filed by Petitioners of the Magistracy

     Court’s dismissal to the Tribunal de Corts (“High Court of Justice”), Appeals Art.

     194 CPP 0000122/2018.

e.   “Liability” or “Liabilities” shall mean any debt, liability or obligations, where

     absolute or contingent, asserted or unasserted, known or unknown, liquidated or

     unliquidated, due or to become due, fixed or unfixed.

f.   “Losses” shall mean any and all losses, Liabilities, damages, fines, costs and

     expenses.

g.   “Party” or “Parties” shall mean Respondent, Petitioners, and their consultants,

     retained experts, and all support staff thereof. Each is a separate Party, regardless

     of corporate affiliation.

h.   “Producing Party” shall mean the Party producing, furnishing, or disclosing

     Litigation Materials pursuant to the SDNY Order.

i.   “Receiving Party” shall mean any Party to which Litigation Materials are produced,

     furnished, or disclosed pursuant to the SDNY Order.



                                       3
         Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 4 of 15



       j.      “SDNY Order” shall mean the bench ruling entered on February 8, 2019 by United

               States District Court Judge Jesse M. Furman.

4.     Confidential Information Defined

       “CONFIDENTIAL INFORMATION” shall mean Litigation Material that reflects or

contains (i) confidential, proprietary, or commercially sensitive information; (ii) any information

that Respondent would not normally reveal to third parties or would require third parties to

maintain in confidence; (iii) confidential information of a non-party that the Respondent is bound

to maintain in confidence pursuant to a separate confidentiality agreement or court order; or (iv)

any confidential, proprietary, or commercially sensitive information that the Respondent believes

in good faith will result in significant risk of competitive harm if disclosed without restriction upon

use or further disclosure. Provided, however, CONFIDENTIAL INFORMATION does not

include information that is generally available to the public. To the extent CONFIDENTIAL

INFORMATION becomes public information through breach of this Protective Order, such

material will remain CONFIDENTIAL INFORMATION.

5.     Designating Confidential Information

       a.      Respondent may designate as CONFIDENTIAL INFORMATION any Litigation

               Material (or copies thereof) that meets the definition of Section 4 above at the time

               of production of such material. Litigation Material that qualifies as

               CONFIDENTIAL INFORMATION may be designated CONFIDENTIAL

               INFORMATION, by affixing to each page or electronic file and each thing

               (including electronic, optical, magnetic, or other media) to which the designation

               applies the legend “CONFIDENTIAL,” “CONFIDENTIAL INFORMATION,”




                                                  4
      Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 5 of 15



           “CONFIDENTIAL INFORMATION SUBJECT TO PROTECTIVE ORDER,” or

           other similar designation.

     b.    Regardless of whether Litigation Material is designated as CONFIDENTIAL

           INFORMATION, Respondent may redact information that is prohibited from

           disclosure under Andorran Law 8/2015, but only that portion of the Litigation

           Material that is subject to Andorran Law 8/2015.

     c.    Petitioners agree to assume the reasonable costs of the production of documents

           that may be subject to Andorran Law 8/2015. Petitioners further agree to take all

           available steps to obtain a court order in Andorra permitting the disclosure of

           materials that may be subject to Andorran Law 8/2015, which Respondent may

           share with Counsel only for the purposes of obtaining such an Andorran court order.

           In the event such an order cannot be obtained from an Andorran court, using best

           efforts, Petitioners will indemnify Respondent against any breaches of Andorran

           Law 8/2015.

     d.    Petitioners agree to indemnify Respondent against any breaches of EU General

           Data Protection Regulation and/or Andorra data privacy law.

6.   Use of Confidential Information

     a.    CONFIDENTIAL INFORMATION shall be made available only to those persons

           identified as QUALIFIED PERSONS, as defined in Section 7 herein.

     b.    Access to CONFIDENTIAL INFORMATION shall be permitted only to persons

           having access thereto under the terms of this Protective Order. No

           CONFIDENTIAL INFORMATION shall be permanently retained or stored at the




                                            5
 Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 6 of 15



     offices or facilities of the Receiving Party and/or QUALIFIED PERSONS after the

     conclusion of the Foreign Proceedings.

c.   Subject to Section 6.d., nothing in this Protective Order shall prevent a Party from

     using any CONFIDENTIAL INFORMATION in a hearing, trial, proceeding, or

     appeal in the Foreign Proceeding(s), provided that Petitioners shall take all

     available steps to obtain an order to file CONFIDENTIAL INFORMATION under

     seal or by an equivalent procedure under Andorran law.

d.   Prior to Respondent’s production of documents, Petitioners shall take all available

     steps to obtain an order from the tribunals before which the Foreign Proceeding(s)

     are pending, which limits the use of the CONFIDENTIAL INFORMATION to

     those Foreign Proceeding(s), and access to the CONFIDENTIAL INFORMATION

     to QUALIFIED PERSONS or court personnel, including an order to file

     CONFIDENTIAL INFORMATION under seal or by an equivalent procedure

     under Andorran law. Any determination made under this Section with respect to

     whether CONFIDENTIAL INFORMATION shall remain protected from

     disclosure in the Foreign Proceeding(s) is and shall remain in the exclusive

     jurisdiction of the tribunal before which the Foreign Proceeding(s) are pending. The

     obligations under this Section are not intended to limit or impede the Foreign

     Proceedings tribunals’ exercise of their lawful discretion.

e.   In the event that the Foreign Proceedings are terminated, or the Petitioners cease to

     engage in the litigation of the Foreign Proceedings, access by QUALIFIED

     PERSONS to the CONFIDENTIAL INFORMATION shall be terminated, and the




                                       6
      Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 7 of 15



             provisions of this Protective Order shall otherwise remain in full force and effect

             as to such QUALIFIED PERSON.

     f.      Any party seeking to file CONFIDENTIAL INFORMATION with this Court shall

             make an application to file such materials under seal. For any CONFIDENTIAL

             INFORMATION for which leave to file under seal has been granted, (1) a redacted

             version of the document shall be filed on the public docket on the same day, and

             (2) a letter shall be filed on the public docket indicating what has been filed under

             seal.

7.   Persons Permitted to Access Confidential Information

     a. The Parties and counsel for the Parties shall not disclose or permit the disclosure of any

          Confidential Information to any person or entity except “QUALIFIED PERSONS.”

          “QUALIFIED PERSONS” are defined as: (i) Counsel for the Parties, and employees

          of Counsel for the Parties; (ii) consultant(s) and retained expert(s) of a Party, but only

          to the extent Counsel determines in good faith that the consultant and retained expert’s

          assistance is reasonably necessary, and only after the proposed expert or consultant has

          executed an Agreement to Abide by Protective Order in the form attached hereto as

          Exhibit A; (iii) the SDNY, the courts and investigating magistrates overseeing the

          Foreign Proceedings, and the Ministeri Fiscal conducting investigations as part of the

          Foreign Proceedings; (iv) court reporters and recorders engaged for investigations,

          trial, and appellate or other proceedings constituting, or resulting from, the Foreign

          Proceedings; (v) those persons specifically engaged for the limited purpose of making

          copies of documents or organizing or processing documents, including outside vendors

          hired to process electronically stored documents, but only after those persons have



                                                7
      Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 8 of 15



          executed an Agreement to Abide by Protective Order in the form attached hereto as

          Exhibit A; (vii) witnesses at depositions, trial, or other proceedings, to whom disclosure

          is reasonably necessary, except such witnesses shall not retain a copy of documents

          containing Confidential Information, except in connection with review of any transcript

          associated with the Foreign Proceeding, but only after such witness has executed an

          Agreement to Abide by Protective Order in the form attached hereto as Exhibit A; (viii)

          the author or recipient of the document (not including a person who received the

          document in the course of litigation); and (ix) other persons only by written consent of

          the Respondent or upon order of the Court and on such conditions as may be agreed or

          ordered.

     b. To the extent that Respondent has a good-faith belief that any particular

          CONFIDENTIAL INFORMATION should be restricted to a narrower group of

          QUALIFIED PERSONS (e.g., if Respondent believes that CONFIDENTIAL

          INFORMATION should be limited to attorney’s eyes only), Respondent shall so advise

          Petitioners’ counsel, identifying the particular CONFIDENTIAL INFORMATION

          with specificity and explaining the basis for Respondent’s belief that greater restrictions

          are warranted.    Counsel shall confer in good faith to resolve any disagreement

          concerning Respondent’s proposed restrictions before raising the matter with the Court

          pursuant to the provisions of the Court’s Individual Rules and Practices for Civil Cases

          governing discovery disputes.

8.   Procedure For Objection To Designation Of Litigation Materials As Protected
     Information

     a.      At any time, any Petitioner may object in good faith to the designation of any

             Litigation Material as CONFIDENTIAL INFORMATION. Objection shall be

                                                8
        Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 9 of 15



               made by providing Counsel for Respondent with written notice of the reasons for

               objection. Respondent shall, within seven calendar days after receiving such written

               notice, advise the objecting Petitioner, in writing, of the basis for its designation.

               Within seven calendar days thereafter, Petitioner(s) and Respondent shall confer in

               a good faith effort to resolve the matter. Failing such resolution, Petitioner(s) shall

               then have seven calendar days from that conference to apply to the SDNY for relief,

               or the objection is waived.

       b.      Notwithstanding any objections as described above, Litigation Material identified

               as CONFIDENTIAL INFORMATION shall be treated as such and shall be subject

               to the provisions hereof unless and until: (i) the Respondent changes or removes

               such designation in writing; or (ii) the SDNY orders Respondent to change or

               remove such designation. If Litigation Material was properly shown to a person

               who would not be entitled to see it as reclassified, that person shall be advised that

               the     Litigation   Material   has   been     reclassified     as    CONFIDENTIAL

               INFORMATION, and the person disclosing the information shall use its best

               efforts to instruct such person not to use the Litigation Material for any purpose.

       c.      Any disclosure of CONFIDENTIAL INFORMATION under this Order shall not

               serve as a basis for challenging the designation of the CONFIDENTIAL

               INFORMATION in question.

9.     No Waiver or Limitation

       Nothing in this Protective Order shall be construed to limit Respondent’s use of its own

documents, things, or information, nor shall anything in this Order prevent Respondent from

disclosing   its     own   CONFIDENTIAL        INFORMATION           to      any    person.   However,


                                                 9
       Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 10 of 15



CONFIDENTIAL INFORMATION subsequently made public by Respondent will no longer be

treated as CONFIDENTIAL INFORMATION.

10.    Disclosures Beyond Protective Order·

       Nothing in this Protective Order shall prevent disclosure beyond the terms of this Protective

Order if the Respondent consents to such disclosure.

11.    Inadvertent or Unintentional Disclosure of Protected Information

       a.     If any Litigation Material intended to be designated as CONFIDENTIAL

              INFORMATION is inadvertently or unintentionally disclosed without being

              marked in accordance with this Protective Order, the failure to so mark said

              Material shall not be deemed a waiver of its confidentiality.

       b.     If any CONFIDENTIAL INFORMATION is disclosed, inadvertently or otherwise,

              to a person other than a QUALIFIED PERSON then: (i) the person disclosing the

              information shall use its best efforts to retrieve the information and ensure that any

              copies thereof disclosed to such other person or party are promptly destroyed; (ii)

              such person shall be informed promptly of all the provisions of this Protective Order

              by the disclosing person; (iii) such person shall be identified immediately to

              Respondent; and (iv) the person to whom disclosure was made shall be requested

              to sign an Agreement to Abide by Protective Order in the form of Exhibit A hereto.

              The signed Agreement shall be served on Respondent.

       c.     Nothing in this Section shall affect Respondent’s remedies under this Protective

              Order    or   otherwise    for   unauthorized    disclosure   of   CONFIDENTIAL

              INFORMATION.



                                                10
        Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 11 of 15



12.    Disposition of Protected Information at Conclusion of This Action

       Within fourteen days after the conclusion of the Foreign Proceedings, Counsel for

Petitioners shall assemble and return to Counsel for Respondent, any and all originals and

reproductions of any Litigation Material produced pursuant to this Protective Order, and Counsel

to Petitioners shall certify to Respondents in writing that all such material has been returned to the

best of its knowledge after due inquiry. In addition, any person that has received Litigation

Material shall destroy any electronic copies of all Litigation Material within fourteen calendar days

from the conclusion of the Foreign Proceedings, and Counsel to Petitioners shall certify to

Respondents in writing that all such material has been destroyed to the best of its knowledge after

due inquiry.

13.    Survival of Obligations

       a.      All of the provisions of this Protective Order shall survive the conclusion of the

               Foreign Proceedings and shall continue to be binding after the conclusion of the

               Foreign Proceedings unless subsequently modified by agreement among Petitioners

               and Respondent or by order of the SDNY.

       b.      The Foreign Proceedings shall be deemed “concluded” when the Foreign

               Proceedings have finally and completely terminated under the law of the forum in

               which the Foreign Proceedings are pending.

       c.      For purposes of enforcing this Protective Order and resolving any disputes arising

               hereunder, the Petitioners and Respondent consent to continuing jurisdiction of the

               SDNY.

14.    Relief From Protective Order

       Entry of this Protective Order shall be without prejudice to the application by any person:

                                                 11
       Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 12 of 15



       a.     for relief from any restriction contained herein; or

       b.     for any order compelling or further restricting the production or use of any

              Litigation Material.

       The parties may amend or modify any provision of this Order by mutual agreement, which

shall become effective when embodied in a written stipulation approved by the SDNY.

15.    Persons Bound

       This Order shall take effect when entered and shall be binding upon Petitioners, Lewis

Baach Kaufmann Middlemiss PLLC, Respondent, Kobre & Kim LLP, and persons made subject

to this Order, including those who have executed Exhibit A.

SO ORDERED.




 Dated: February 26, 2019                                ______________________________
        New York, New York                               JESSE M. FURMAN
                                                         United States District Judge




                                               12
        Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 13 of 15




EXHIBIT A
                                                                              Qualified Persons
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 IN RE APPLICATION OF HIGINI CIERCO NOGUER,
 RAMÓN CIERCO NOGUER, AND JOAN PAU                               No. 18-MC-498 (JMF)
 MIQUEL PRATS FOR JUDICIAL ASSISTANCE
 PURSUANT TO 28 U.S.C. § 1782



AGREEMENT TO ABIDE BY PROTECTIVE ORDER

I, _____________________________, being duly sworn, state that:

1.     My address is ____________________________________________________________

______________________________________________________________________________

2.     My present occupation or job description is ____________________________________

______________________________________________________________________________

______________________________________________________________________________

3.     I hereby acknowledge that I have read the “Stipulated Protective Order” (“PROTECTIVE

ORDER”) in this Action, that I am familiar with the terms thereof, and that I agree to be bound by

the terms thereof.

4.     I hereby acknowledge that, pursuant to the PROTECTIVE ORDER, I may receive or have

already inadvertently received information designated as CONFIDENTIAL INFORMATION in

this Action, and certify my understanding that such information is provided to me pursuant to the

terms and restrictions of the PROTECTIVE ORDER. I agree not to reveal any CONFIDENTIAL

INFORMATION or any notes containing CONFIDENTIAL INFORMATION to anyone not

authorized to receive such information pursuant to the terms of the PROTECTIVE ORDER, and I
                                                1
        Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 14 of 15



agree not to use, directly or indirectly, or allow the use of any CONFIDENTIAL INFORMATION

for any purpose other than directly associated with my duties in this litigation.

5.     I understand that I am to retain all copies of the materials that I receive which have been

designated as containing or reflecting CONFIDENTIAL INFORMATION in a container, cabinet,

drawer, room or other safe place in a manner consistent with the PROTECTIVE ORDER. I

understand that all copies of any such materials are to remain in my custody until the conclusion

of this Action or the completion of my assigned duties, whereupon the copies are to be returned to

Counsel for Respondent and electronic copies destroyed. Such return and destruction shall not

relieve me from the obligations imposed upon me by the PROTECTIVE ORDER.

6.     I further agree to notify any support personnel (such as paralegals, administrative

assistants, secretaries, clerical and administrative staff) who are necessary to assist me of the terms

of the PROTECTIVE ORDER and of their obligation not to reveal any CONFIDENTIAL

INFORMATION to anyone not authorized to receive such information pursuant to the terms of

the PROTECTIVE ORDER.

7.     I understand that I shall be subject to the jurisdiction of the U.S. District Court for the

Southern District of New York and the Principality of Andorra in any proceeding relating to my

performance under, compliance with, or violation of the PROTECTIVE ORDER.

8.     I further understand that the PROTECTIVE ORDER is enforceable under the laws of the

U.S. District Court for the Southern District of New York and the Principality of Andorra. If I

violate the PROTECTIVE ORDER in any manner, I may be subject to remedies and/or penalties

as the courts of the Principality of Andorra or the U.S. District Court for the Southern District of

New York deem appropriate.




                                                  2
      Case 1:18-mc-00498-JMF Document 45 Filed 02/26/19 Page 15 of 15



Signature: ____________________________________

Date: ________________________________________




                                        3
